Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered February 25, 1998, convicting him of criminally negligent homicide, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The County Court providently exercised its discretion in replacing a sworn juror after making an adequate inquiry into the juror’s unavailability for continued service (see, CPL 270.35; People v McDonald, 143 AD2d 1050). The court was informed by the juror that her grandmother had become gravely ill, and the substitution occurred at a relatively early stage of the trial, after only two of the People’s several witnesses had testified.
The defendant’s remaining contention does not require reversal. Santucci, J.P., Smith, Goldstein and Friedmann, JJ., concur.